El Juez Asociado Señor Sipre
emitió la opinión del Tribunal.
Juan Santana Flores fué acusado en el Tribunal Superior, Sala de Bayamón, de haber violado el art. 6 de la Ley de Armas, (1) y los arts. 21 y 77 de la Ley de Bebidas. (2) Las *124dos causas fueron vistas conjuntamente. En ambas fué de-clarado culpable, y sentenciado en cada una de ellas a la pena de siete meses de cárcel, a ser cumplidas dichas sentencias concurrentemente. Apeló en los dos procesos, y en un solo alegato discute ambas apelaciones.
Pasamos a hacer un breve resumen de la prueba que fué presentada,, para después referirnos a los errores apuntados, ■que a juicio del apelante deben dar lugar a la revocación fie las sentencias.
La evidencia ofrecida por el ministerio fiscal tendió a de-mostrar que un número de agentes de rentas internas, en po-sesión de una orden de allanamiento para ocupar ron clandes-tino en la residencia del apelante, practicaron un registro, tanto en el interior de dicha residencia, como en el patio de la misma, y que en éste encontraron cierta cantidad de ron sobre el que no se habían pagado los derechos de rentas in-ternas. En la casa, en una cartera de mujer que estaba en un ropero, hallaron un revólver, sin que el acusado tuviera licencia para poseerlo. El arma fué encontrada después de haberse incautado los agentes del ron clandestino, cuando re-gistraban el interior de la residencia. Según el testimonio de uno de los testigos de cargo, el apelante, al ser hallado el revólver, manifestó que se lo habían empeñado. La prueba de la defensa consistió en la declaración del acusado, quien depuso que los agentes no ocuparon ron alguno, y en cuanto al revólver, que él ignoraba que estuviera en la casa, no sa-biendo a quién pertenecía.
Sostiene el apelante en el primer señalamiento que erró la corte a quo “al admitir como evidencia legalmente obtenida el arma ocupada..., y por ende, declararlo culpable de violación al artículo 6 de la Ley de Armas de Puerto Rico”.
La contención es que dicho tribunal se equivocó al negarse a suprimir el revólver como evidencia, ya que “La orden de registro y allanamiento contra el acusado iba dirigida contra la morada de éste en busca de ron cladestino y no contra *125un arma que se hallaba dentro de una cartéra de mujer guar-dada ésta en un ropero”, y que con la incautación de dicha arma se infringieron'1 los párrafos 3 y 4 de la Sección 10 del Artículo II de la Constitución del Estado Libre Asociado de Puerto Rico. El señalamiento está desprovisto de mé-ritos. Pueblo v. Rodríguez, 73 D.P.R. 323; Pueblo v. Malbert, 75 D.P.R. 693. Lo resuelto en esos casos es de apli-cación al de autos, a pesar de que en aquéllos estaban en-vueltas órdenes de allanamiento expedidas estando en vigor la Carta Orgánica de Puerto Rico de 1917. Las disposiciones de dicha ley referentes a mandamientos de allanamiento', y las del párrafo 3 de la Sección 10 del Artículo II de la Consti-tución del Estado Libre Asociado de Puerto Rico son prác-ticamente iguales. La Carta Orgánica disponía en su Ar-tículo 2, párrafo 14, que: “No se expedirá mandamiento.de arresto o registro sino por motivo fundado, apoyado con jura-mento o afirmación, y describiendo particularmente el lugar que ha de registrarse y las personas que han de ser detenidas o las cosas que deben ser embargadas”. El párrafo 3 de la Sección 10 del Artículo II de la Constitución del Estado Libre Asociado prescribe que: “Sólo se expedirán manda-mientos autorizando registros, allanamientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a registrarse, y las personas a de-tenerse o las cosas a ocuparse”.
También se sostiene que la posesión de un arma de fuego no es ilegal per se, por lo que es preciso que medie una orden de registro “dirigida expresa y particularmente para incautarse del arma, previa existencia de causa probable apoyada en juramento o afirmación de que el poseedor de la misma no tiene licencia para poseerla”, añadiéndose que lo contrario equivaldría a violar la garantía constitucional de la presunción de inocencia. Independientemente de si la posesión de un arma de fuego es o no ilegal per se, la prueba *126en el caso de autos demostró que el apelante, al ocuparse el revólver, manifestó que se lo habían empeñado, y como acer-tadamente dice el fiscal “Procedía la ocupación del revólver, no ya por su naturaleza intrínseca, sino porque ante la ad-misión del acusado quedó plenamente establecida la comisión de un delito: la posesión ilegal de un arma de fuego”. Los agentes de rentas internas se incautaron del revólver mien-tras estaban legalmente en la residencia del apelante, en vir-tud de la orden de allanamiento que se había expedido para ocupar ron sobre el cual no se habían pagado los derechos de rentas internas.
En el segundo apuntamiento se ataca la sentencia pronunciada en la causa por infracción a la Ley de Bebidas, alegándose que erró “el tribunal a quo al condenar al acusado . . . mediante una prueba a todas luces imprecisa y dudosa”. No hay base alguna para concluir que dicho tribunal apreció la evidencia erróneamente, y la que fué creída es suficiente para sostener dicha sentencia.

Las dos sentencias apeladas deberán ser confirmadas.


 Ley de Armas de Puerto Rico, núm. 17 de 19 de enero de 1951, según ha sido enmendada. La see. 6 de dicha ley dispone en parte que: “Toda persona que tenga o posea cualquier pistola, revólver u otra arma de fuego sin tener licencia para ello expedida como más adelante se dis-pone, será culpable de delito menos grave... ”, 25 L.P.R.A. see. 416.


 Ley de Espíritus y Bebidas Alcohólicas, núm. 6 de 30 de junio de 1936, según ha sido enmendada. La sec. 21 de dicha ley prescribe en parte que: “Ninguna persona transportará, poseerá, comprará, venderá o tras-ladará espíritus destilados o bebidas alcohólicas, a menos que el envase que los contenga lleve adherido estampillas significando que se han pagado los impuestos de rentas internas fijados por este subtítulo sobre dicho pro-ducto tributable... ”. 13 L.P.R.A. see. 1574, y el art. 77, lee parcialmente así: “Toda persona que tenga en su poder o a su disposición en cualquier sitio productos sujetos a impuesto por este subtítulo, sobre los cuales no haya pagado el impuesto, con excepción de aquéllas personas debidamente autorizadas por este subtítulo, será culpable de un delito menos grave, y convicta que fuere será castigada como se expresa a continuación: . . .”. 13 L.P.R.A. see. 1754.